United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2915
                        ___________________________

                                Byron David Smith,

                      lllllllllllllllllllllPetitioner - Appellant,

                                          v.

                  Jeff Titus, Warden, MCF - Oak Park Heights,1

                      lllllllllllllllllllllRespondent - Appellee.
                                       ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                  ____________

                         Submitted: November 13, 2019
                             Filed: May 5, 2020
                                ____________

Before COLLOTON, WOLLMAN, and BENTON, Circuit Judges.
                       ____________

COLLOTON, Circuit Judge.

     A jury in Minnesota state court convicted Byron Smith on two counts of
murder in 2014, and the trial court imposed two life sentences. The Minnesota

      1
       Warden Titus is automatically substituted for his predecessor under Federal
Rule of Appellate Procedure 43(c)(2).
Supreme Court affirmed Smith’s convictions on direct review. State v. Smith, 876
N.W.2d 310 (Minn. 2016). Among other points, the court rejected Smith’s argument
that the trial court violated his Sixth Amendment right to a public trial when it briefly
closed the courtroom to spectators. Smith later applied for a writ of habeas corpus
in federal court and raised his Sixth Amendment claim. The district court2 denied
relief on the ground that the Minnesota Supreme Court’s decision was neither
contrary to, nor an unreasonable application of, clearly established federal law. We
affirm.

                                           I.

        On Thanksgiving Day in 2012, Smith shot and killed two people, Nicholas
Brady and Haile Kifer, who had broken into his home in Little Falls, Minnesota. The
prosecution presented evidence that Smith shot each of the victims as they descended
stairs into the basement of his home, and then shot and killed each of them at close
range after they lay injured on the basement floor.

      Smith maintained that he used reasonable force in defense of himself and his
home. He sought to introduce evidence at trial that Brady had participated in a series
of burglaries of Smith’s house in the weeks before the shooting. Although there was
no evidence that Smith knew or suspected Brady before the date of the shooting,
Smith wanted to call witnesses to testify about Brady’s involvement in the previous
burglaries.

      The trial court held two hearings, open to the public, on March 25 and April
17, 2014. On April 4, after the first hearing, the court filed a public order ruling that
the occurrence of the prior burglaries was relevant, but that Brady’s involvement in


      2
       The Honorable John R. Tunheim, Chief Judge, United States District Court for
the District of Minnesota.

                                          -2-
those burglaries was not. The court reasoned that the reasonableness of Smith’s
actions must be determined by his state of mind at the time of the shootings, not by
what he learned later about Brady’s alleged participation. At the public hearing on
April 17, Smith argued that the court should allow him to call three witnesses to
testify about Brady’s involvement in the burglaries: Brady’s mother and two of
Brady’s alleged co-participants, J.K. and C.K. Defense counsel identified the
potential witnesses by name at the hearing, and their full names appeared in the public
record of the proceedings.

      The court next convened on April 21 for the first day of trial. Jury selection
had been completed the week before, but the jury had not yet taken its final oath.
When Smith’s case was called that morning, the court immediately cleared all
spectators from the courtroom. Smith’s counsel objected to the closure, asking that
the general public and members of the media be allowed to observe, because “[t]o not
allow that would infringe upon the freedom of the public to be present as well as free
press” and would violate Smith’s “right to a public trial.”

      The court overruled the objection and proceeded to discuss its ruling on
Smith’s request to call witnesses about the prior burglaries:

      [T]he pretrial ruling of the court was that the defense had given notice
      that it . . . wants to offer testimony from [J.K.] and [C.K.] about their
      involvement in prior burglaries which, of course, would have involved
      Nick Brady as well as a co-perpetrator. And the court has ruled the
      defendant will not disclose the names of [J.K., C.K.,] or Brady involved
      in prior burglaries . . . .

The court then explained why it closed the courtroom:

      And for that reason -- that was the reason that the court is not allowing
      the press in for this ruling, because otherwise it could be printed, and
      indeed, while the jurors hopefully will follow the admonition not to read

                                         -3-
      or hear anything in the press and TV and such in the meantime while
      this case is pending, certainly the media would publish and print the
      substance of the court’s pretrial ruling, and then of course it runs the risk
      of getting to the jury if for some reason they don’t adhere to their oath.

      Shortly after this exchange, the trial court filed a public order ruling on the
motion in limine that was discussed during the closure. The order “reiterate[d]” that
evidence of prior bad acts by Brady or Kifer of which Smith was unaware at the time
of the shooting would be inadmissible. The court ruled that Smith could elicit
evidence about the fact of prior burglaries through law enforcement agents, but that
there would “be no need to seek its admission through more prejudicial means (i.e.,
through the testimony of Brady’s mother or of a perpetrator of the prior break-ins).”
A few minutes later, the court reopened the courtroom, swore in the jury, and
proceeded to opening statements in the trial.

       The jury found Smith guilty of two counts of murder, and the court sentenced
him to two life terms in prison. Smith appealed to the Minnesota Supreme Court on
several grounds, including that the trial court allegedly denied his Sixth Amendment
right to a “public trial” when it briefly closed the courtroom. The Sixth Amendment
provides that “[i]n all criminal prosecutions, the accused shall enjoy the right to a
speedy and public trial.” U.S. Const. amend. VI.

       The Minnesota court concluded that the trial court’s “nonpublic proceeding
was administrative in nature and did not constitute a closure implicating Smith’s
Sixth Amendment right to a public trial.” 876 N.W.2d at 330. The court explained
that the brief proceeding was an outgrowth of the earlier public hearings that resulted
in public orders dated April 4 and April 21, and that the essence of the nonpublic
proceeding on April 24 was the trial court’s explaining the parameters of its written
decision of April 21. The court said: “This was an issue of evidentiary boundaries,
similar to what would ordinarily and regularly be discussed in chambers or at a
sidebar conference—on the record, but outside the hearing of the public.” Id. Noting

                                          -4-
that the discussion took only minutes, was transcribed, and consumed only two-tenths
of one percent of the trial transcript, the court held that Smith received a public trial,
and that his Sixth Amendment rights were not violated. Id.

      Smith sought a writ of habeas corpus under 28 U.S.C. § 2254. The district
court denied his application on the ground that the Minnesota court’s decision was
not contrary to, or an unreasonable application of, clearly established federal law. See
28 U.S.C. § 2254(d)(1). We review that conclusion de novo.

                                            II.

      The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA)
addresses when an application for a writ of habeas corpus from a state prisoner may
be granted with respect to a claim that was adjudicated on the merits in state court.
28 U.S.C. § 2254(d). The provision at issue here states that an application “shall not
be granted” unless the adjudication “resulted in a decision that was contrary to, or
involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States.” Id. § 2254(d)(1).

       A state court decision is “contrary to” clearly established federal law if the state
court arrives at a conclusion opposite to that reached by the Supreme Court on a
question of law, or if the state court reaches the opposite result in a case involving
facts that are materially indistinguishable from relevant Supreme Court precedent.
Williams v. Taylor, 529 U.S. 362, 405 (2000). An “unreasonable application” of
clearly established federal law “occurs when a state court correctly identifies the
governing legal standard but either unreasonably applies it to the facts of the
particular case or unreasonably extends or refuses to extend the legal standard to a
new context.” Munt v. Grandlienard, 829 F.3d 610, 614 (8th Cir. 2016); see
Williams, 529 U.S. at 407. An “unreasonable application” is different from an
incorrect or erroneous application; a prisoner must establish that a state court’s

                                           -5-
adjudication was not only wrong, but also objectively unreasonable, such that
“fairminded jurists” could not disagree about the proper resolution. Yarborough v.
Alvarado, 541 U.S. 652, 664 (2004); see Williams, 529 U.S. at 409-12.

       Satisfying either prong under 28 U.S.C. § 2254(d)(1) is meant to be difficult,
because AEDPA “reflects the view that habeas corpus is a guard against extreme
malfunctions in the state criminal justice systems.” Harrington v. Richter, 562 U.S.
86, 102 (2011) (internal quotation omitted). Relief is available only where a state
court’s ruling on a federal claim “was so lacking in justification that there was an
error well understood and comprehended in existing law beyond any possibility for
fairminded disagreement.” Id. at 103.

       Smith argues that he meets this standard, because the Minnesota Supreme
Court’s decision was contrary to, and involved an unreasonable application of, two
Supreme Court decisions: Waller v. Georgia, 467 U.S. 39 (1984), and Presley v.
Georgia, 558 U.S. 209 (2010) (per curiam). Waller held that the Sixth Amendment
right to a “public trial” encompassed a pretrial hearing on a motion to suppress
evidence in a criminal case. The Court explained that to justify a closure of such a
hearing, “the party seeking to close the hearing must advance an overriding interest
that is likely to be prejudiced, the closure must be no broader than necessary to
protect that interest, the trial court must consider reasonable alternatives to closing
the proceeding, and it must make findings adequate to support the closure.” 467 U.S.
at 48. Because those criteria were not satisfied in Waller, the Court held that there
was a violation of the defendant’s right under the Sixth Amendment.

       In Presley, the Court declared that the right to a public trial forbids the closure
of jury selection in a criminal case, and that a trial court must consider reasonable
alternatives to closure even when they are not offered by the parties. 558 U.S. at 213-
14. Applying Waller, the Court held that the Georgia trial court violated the



                                           -6-
defendant’s right to a public trial by closing voir dire proceedings without sufficient
justification.

       The Minnesota Supreme Court’s decision is not contrary to either Waller or
Presley. Neither decision addressed whether what the Minnesota court described as
“administrative” proceedings—that is, “routine evidentiary rulings and matters
traditionally addressed during private bench conferences or conferences in
chambers,” 876 N.W.2d at 329—implicate the Sixth Amendment right to a public
trial. Waller considered whether a defendant’s right to insist on a public trial
“extends beyond the actual proof at trial,” and concluded that it encompasses a
pretrial suppression hearing in a criminal case. 467 U.S. at 44. The Court observed
that “suppression hearings often are as important as the trial itself,” and that “a
suppression hearing often resembles a bench trial,” in that “witnesses are sworn and
testify, and of course counsel argue their positions.” Id. at 46-47. Presley held that
the right also encompasses the jury selection process and the voir dire of prospective
jurors. 558 U.S. at 213. The Court cited a previous decision that relied on the long
history of public jury selection to hold that the press and the public enjoy a First
Amendment right to attend voir dire proceedings. Id.; see Press-Enterprise Co. v.
Superior Court of Cal., 464 U.S. 501, 505-10 (1984); id. at 516 (Stevens, J.,
concurring). The brief nonpublic proceeding in this case raises a different issue of
law, on facts that are materially distinguishable, so Smith cannot show that the state
court decision is contrary to clearly established federal law. See Williams, 529 U.S.
at 405.

       Smith highlights a statement in Presley that “Waller provided standards for
courts to apply before excluding the public from any stage of a criminal trial.” 558
U.S. at 213 (emphasis added). He argues that the Minnesota court’s decision is
contrary to Waller, because the nonpublic proceeding at issue here occurred at a
“stage” of his trial, and the trial court did not apply the Waller standards. But
“clearly established Federal law” under AEDPA refers to the holdings of the Supreme

                                          -7-
Court, not dicta, Williams, 529 U.S. at 412, and the holdings of Waller and Presley
were limited to suppression hearings and jury selection proceedings, respectively.
Neither decision addressed whether a defendant enjoys a Sixth Amendment right to
public “administrative” proceedings of the type involved in this case.

        We also conclude that the Minnesota court did not unreasonably apply Waller
and Presley in this case. It is an open question whether a defendant’s right to a public
trial encompasses the sort of nonpublic proceeding at issue here. Neither Waller’s
bench trial analogy nor the historical pedigree of openness cited in Presley applies
to a trial judge’s articulation of an evidentiary ruling. The Fifth Circuit, for example,
has rejected a claim that proceedings in chambers and at private bench conferences
violate the Sixth Amendment. United States v. Norris, 780 F.2d 1207 (5th Cir. 1986).
The court held that the concerns expressed in Waller were not implicated by
nonpublic proceedings that consisted of “arguments of counsel and rulings by the
court on technical legal questions.” Id. at 1210. The Minnesota court also identified
decisions rejecting public-trial claims for certain evidence-related proceedings, such
as an inquiry into whether a witness would refuse to testify, State v. Reed, 352 P.3d
530, 542 (Kan. 2015), and consideration of an offer of proof. United States v.
Vázquez-Botet, 532 F.3d 37, 51-52 (1st Cir. 2008). Cf. Richmond Newspapers, Inc.
v. Virginia, 448 U.S. 555, 598 n.23 (1980) (Brennan, J., concurring in the judgment)
(“[W]hen engaging in interchanges at the bench, the trial judge is not required [by the
First Amendment] to allow public or press intrusion upon the huddle. Nor does this
opinion intimate that judges are restricted in their ability to conduct conferences in
chambers, inasmuch as such conferences are distinct from trial proceedings.”).

      Whatever the force of Smith’s argument for extending Waller and Presley to
cover the episode in this case and similar proceedings, “fairminded jurists could
disagree” with his contention. Yarborough, 541 U.S. at 664. It was not objectively
unreasonable for the Minnesota Supreme Court to deem it constitutional under the



                                          -8-
Sixth Amendment for the trial court to explain the parameters of an earlier public
order on evidentiary issues in a brief nonpublic proceeding before the jury was sworn.

                                  *       *       *

      The judgment of the district court is affirmed.
                     ______________________________




                                         -9-